Citation Nr: 1636524	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  13-35 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a thoracolumbar spine disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for depression.  

4.  Entitlement to service connection for a right wrist disability. 

5.  Entitlement to service connection for right shoulder bursitis.  


REPRESENTATION

Veteran represented by:	Karl Kazmierczak, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to February 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of January 2010 and October 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2016, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

Although the RO considered the spine claims on the merits, the Board must find     new and material evidence in order to establish its jurisdiction to review the merits   of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  The issues have been rephrased on the cover page accordingly.  

The issues on the cover page other than service connection for right shoulder bursitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

On April 11, 2016, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran, through his attorney, that he withdrew his appeal for service connection for right shoulder bursitis.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran for the issue of entitlement to service connection for right shoulder bursitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.204(b).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204(a).

In August 2016, the Veteran, through his representative, submitted a statement indicating his desire to withdraw the appeal of entitlement to service connection for right shoulder bursitis.  After that issue was certified for appeal before the Board, the Veteran's attorney submitted a written argument which included the Veteran's desire to withdraw service connection for right shoulder bursitis.  

As there is no longer an allegation of error of fact or of law as to the foregoing claim of service connection for right shoulder bursitis, the Board does not have appellate jurisdiction and the appeal as to the claim for service connection for right shoulder bursitis is dismissed.    


ORDER

The appeal for service connection for right shoulder bursitis is dismissed.


REMAND

The Board has determined that the Veteran's claims must be remanded for      further development.  

Although the Veteran testified that he is not receiving Social Security Administration benefits, a January 2012 treatment note indicates the Veteran applied for Social Security Administration (SSA) disability benefits.  The file    does not contain SSA records.  Such should be requested on remand. 

With respect to the thoracolumbar and cervical spine claims, the Board notes        the Veteran received a VA examination in July 2012, but the examiner did not address the question of whether the spine conditions are aggravated by the service-connected status post right sternoclavicular dislocation.  Accordingly, an addendum opinion is warranted.  See 38 U.S.C.A. § 5103(g) (West 2014).

As to the claim for service connection for an acquired psychiatric disorder, in the July 2012 VA examination, the examiner concluded the Veteran did not have depression.  The examiner, however, did not reconcile that conclusion with the VA treatment records which do document depression.  For instance, the Veteran in February 2012 had a diagnosis of depressive disorder.  Thus, an examination and addendum opinion are necessary.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and associate them with the claims file. 

2.  Request from the Social Security Administration       the records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  If the records are not available, the Veteran should be notified of such.

3.  After the record development is completed, provide the Veteran with a VA mental disorders examination.  The claims file must be reviewed by the examiner in conjunction with the examination.  All necessary testing should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner is asked to provide an opinion as to whether the Veteran suffers from depression.  If not, the examiner is asked to reconcile the diagnoses of depressive disorder in VA treatment records during the course of the claim filed in 2011.  

The examiner is also requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the depression diagnosed during the course of the claim was caused by the Veteran's service-connected status post right sternoclavicular dislocation with right ulnar sensory neuropathy.  If not caused by the service-connected conditions, then the examiner is asked to provide an opinion as to whether it is at least as likely as not that the psychiatric disability      was permanently worsened beyond normal progression  (versus temporary exacerbation of symptoms) by the service-connected conditions.  If permanent worsening is shown, the examiner should attempt to quantify the degree of worsening of the psychiatric disorder that is due to the service-connected conditions.  A rationale for all opinions expressed should be provided.

4.  After the record development is completed, provide the Veteran with a VA spine examination.  The claims file must be reviewed by the examiner in conjunction with the examination.  All necessary testing should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the diagnosed cervical and thoracolumbar spine disabilities were permanently worsened beyond normal progression (versus temporary exacerbation of symptoms) by the service-connected status post right sternoclavicular dislocation with right ulnar sensory neuropathy.  If permanent worsening is shown, the examiner should attempt to quantify the degree of worsening of       the spine disorders that is due to the service-connected conditions.  A rationale for all opinions expressed should   be provided

5.  After the development requested is completed, readjudicate the issues of whether new and material evidence has been received to reopen the claims for service connection for cervical and thoracolumbar spine disabilities, and the claims for service connection for depression and a right wrist disability.  If the benefits sought remain denied, furnish the Veteran and his representative a supplemental statement of the case and    a reasonable period to respond, and then return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


